PER CURIAM.
The plaintiffs, Rosa Casas, Jorge Luis Casas, and Luis Casas, appeal from a final judgment, and the defendants, Jose R. Marcos, Andres Carrera, and Cast Mar, Inc., cross-appeal from an adverse final judgment awarding attorney’s fees and costs. We affirm, in part, and reverse, in part.
The plaintiffs and defendants have raised multiple issues on appeal. We find that none merit discussion, and therefore, we affirm. However, the defendants have properly conceded that the trial court erred in calculating the collateral source set-off as to Jorge Luis Casas, and that the final judgment as to Jorge should reflect an award of $4,692.36. See § 627.7372, Fla. Stat. (1991). Therefore, we affirm, in part, and reverse, in part.
Affirmed, in part; reversed, in part.